DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-11, 13-14, 16-17, and 19-20 (renumbered as claims 1-16) are allowed.

The following is an examiner’s statement of reasons for allowance: 

Claims 1, 3-11, 13-14, 16-17, and 19-20 are allowed.  The reasons for allowance are clear on the record and in view of Applicant’s remarks (see pages 8-11) filed on 28 July 2021.    
In addition to Applicant’s remarks filed on 28 July 2021, neither Holma nor Kazmi, either alone or in combination, anticipates or renders obvious the uniquely distinct features of “wherein before the network device receiving the measurement result report sent by the terminal device, the method further comprises: sending, by the network device, first indication information to the terminal device, wherein the first indication information is used to instruct the terminal device to send the measurement result report to the network device, and wherein the sending, by the network device, the first indication information to the terminal device, comprises: sending, by the network device, a release command to the terminal device, wherein the release command is used to instruct the terminal device to release the first service, and the release command comprises the first indication information.” as recited in claim 1 and similarly recited in claims 10-11, over any of the prior art of record, alone or in combination.  Claims 3-9 depend on claim 1, and claims 13-14, 16-17, and 19-20 depend on claim 11, and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541.  The examiner can normally be reached on Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645